DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1 – An imaging device comprising a wiring feedback capacitance between a floating diffusion and a vertical signal line, with claims 1-7, in the reply filed on 09/30/2021 is acknowledged.  Claims 8-32 are withdrawn from further consideration as being drawn to nonelected species embodiments.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID-STATE IMAGING DEVICE AND ELECTRONIC APPARATUS COMPRISING PIXEL WITH WIRING FEEDBACK CAPACITANCE.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 2005/0121519 A1).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Shinohara teaches an imaging device comprising: a plurality of pixels (fig. 2 and paragraph 44), a pixel (1) of the plurality of pixels (paragraph 38) comprising: a first wiring (an electrode of 17 connected to 4) coupled to a floating diffusion (4) (fig. 1 and paragraph 40); a second wiring (the other electrode of 17 connected to 12) opposed to the first wiring such that a wiring capacitance (a capacitance of 17) is formed (fig. 1 and paragraph 40); a pixel amplifier (3) with a feedback capacitance that is based on the wiring capacitance (“a feedback capacitance” is considered as or based on the capacitance of 17) (paragraphs 38-39); and a vertical signal line (12) arranged to output a signal from the floating diffusion (paragraphs 40-42), wherein the wiring capacitance is formed between the floating diffusion and the vertical signal line (fig. 1).
Regarding Claim 2, Shinohara teaches wherein the pixel comprises: a photodetector (2) comprising a cathode and an anode (paragraph 38); and a first transistor (5) comprising a source and a drain (paragraph 38), wherein the source of the first transistor is coupled to the cathode of the photodetector and the drain of the first transistor is coupled to the floating diffusion (fig. 1).
Regarding Claim 3, Shinohara teaches wherein the pixel further comprises: a second transistor (7) comprising a source and a drain, wherein the source of the second transistor is .

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurokawa (US 2015/0380451 A1).
Regarding Claim 1, referring to at least Figs. 1A-2 and related text, Kurokawa teaches an imaging device comprising: a plurality of pixels (fig. 2 and paragraph 92), a pixel (PIX_A) of the plurality of pixels (paragraph 63) comprising: a first wiring (an electrode of CP2 connected to FD1) coupled to a floating diffusion (FD1) (fig. 1A, paragraphs 67 and 77); a second wiring (the other electrode of CP2 connected to OUT) opposed to the first wiring such that a wiring capacitance (a capacitance of CP2) is formed (fig. 1A and paragraph 72); a pixel amplifier (M3) with a feedback capacitance that is based on the wiring capacitance (“a feedback capacitance” is considered as or based on the capacitance of CP2) (paragraph 73); and a vertical signal line (OUT) arranged to output a signal from the floating diffusion (paragraphs 64 and 72), wherein the wiring capacitance is formed between the floating diffusion and the vertical signal line (fig. 1A).
Regarding Claim 7, Kurokawa teaches wherein a first portion of the first wiring is parallel to the second wiring (fig. 1A, a horizontal portion of the electrode of CP2 electrically connected to FD1 is parallel to the other electrode of CP2 electrically connected to OUT) and a second portion of the first wiring is perpendicular to the second wiring in a top view (fig. 1A, a vertical portion of the electrode of CP2 electrically connected to FD1 is perpendicular to the other electrode of CP2 electrically connected to OUT) (“a top view” is considered a viewing a circuit diagram of fig. 1 from the top).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara.
Regarding Claims 4-6, teaching of Shinohara has been discussed above except that the first and second wirings are disposed within a same wiring layer (claim 4) and the first and second wirings are disposed in different first and second wiring layers at different depths with the pixel (claim 5), wherein the first wiring is disposed within the first wiring layer and the second wiring layer (claim 6).  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the first and second wirings/electrodes either within the same wiring layer or in the different wiring layers at different depths in the unit pixel cell as a routine manufacturing skill in the art for obtaining the desired capacitor structure within the unit pixel having predictable capacitive functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829